Title: To George Washington from Colonel Samuel Blachley Webb, 1 February 1777
From: Webb, Samuel Blachley
To: Washington, George



Wethersfield in Connecticut Feby 1st 1777.

I am sorry to inform your Excellency I have this morning received an answer from Govr Trumbull that I cannot have the Bounty which is given the Eight Battallions raiseing in this State, Most of my Officers were appointed some of them began to recruit and to appearances my Regiment would have been early to take the Field, my Instructions were to promise the Men the same Bounty and allowances which others Received from this State, I shall continue to enlist on that footing in hopes of being able to get my request granted, should I not—the Men cannot be holden, I must entreat your Excellencies Instructions

as early as possible. The Govr with part of His Council were for granting Me the Bounty, but a Majority of them tho’t it could not be done but by calling the Assembly—I have not a doubt a Letter from your Excellency to the Governor seting forth the propriety of the matter would be a means of rendering further Applications unnecessary, inclosed is a Copy of the Governors Letter—I have acquainted him of his mistake in regard to my encouragement being greater than those of the Eighty Eight. I am exceedingly unhappy to trouble you so frequent on this subject, but as I conceive my Reputation as well as the public good at Stake, I hope it will be a Sufficient Apoligy. with Respects to your family—I have the Honor to be Your Excellencies Most Obedt & Very Hume Servt

Samel B. Webb


I have part of the Cloathing ready for my Men—which I find a great Inducement to them to enlist.

